Filed 10/7/22 P. v. Fausto CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083985
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. DF016485A)
                    v.

    DOLORES FAUSTO,                                                                       OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Marcos R.
Camacho, Judge.
         Rachel Varnell, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Levy, J. and Smith, J.
       Appointed counsel for defendant Dolores Fausto asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief
within 30 days of the date of filing of the opening brief. Defendant did not respond.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm the judgment.
                                    BACKGROUND
       On October 13, 2021, the Kern County District Attorney charged defendant with
obstructing or resisting McFarland Police Officer Colin Newhouse on October 9, 2021.
(Pen. Code, § 69; count 1).
       On December 8, 2021, defendant pled no contest to the sole count in exchange for
two years of felony probation with one year of jail time and the dismissal of case
No. DF016409A.
       On January 31, 2022, the trial court suspended imposition of sentence and granted
defendant two years of probation with one year of jail time, as agreed.
       On February 4, 2022, defendant filed a motion to withdraw his plea on the ground
that Newhouse had been charged with possessing unlawful weapons when he was on
duty on January 1, 2022, almost a month after defendant pled no contest. Specifically,
defendant’s motion stated that Newhouse had been charged “for allegedly possessing
unlawful weapons while on duty (and performing his duties as a law enforcement officer)
on January 1, 2022, wherein during a traffic stop, seven officers—including, among
others, … Newhouse—at the scene fired at the driver of the vehicle. This is clearly
Brady[1] material. Hence, [defendant] should be able to withdraw his plea and [the]
previously imposed sentence[] must be vacated.”
       On February 17, 2022, the trial court denied the motion.

1      Brady v. United States (1970) 397 U.S. 742.


                                            2.
       On February 23, 2022, defendant filed a notice of appeal and the trial court
granted his request for a certificate of probable cause.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                             3.